Title: To Benjamin Franklin from Benjamin Bannerman, 31 March 1779
From: Bannerman, Benjamin
To: Franklin, Benjamin


Most Honourable Sir.—
City of Roann March 31th. 1779—
I having the agreable happiness of being in your compeny several years ago in America although you may have forgoat me. I also knowed Governer Franklin in the jerseys. I having been a resedenter in that country, 16 years, being Obliged to Advertize to leve the countray for alittle time to go to britain to satle a Smal Estate belonging to a brother. I took a passige in a Vessel going to London and was taken, and brought in to havre de [grace] the judge of the Admiralaty detened all my clothing [word or words missing] velluable and has also destroyed lost, or mislead bonds [and obligations] to the Amount of Eight hundred pounds Sterling— I have petitioned the Lords of State On this Occesion but having permition granted me to go to England about my intended besiness before any Answre coud be given induces me to give your honnour the truble of this letter, On my way, Praying you to favour me with your Intrest on the Occesion. I am desird to take my passige to america by the way of Nantz and shall dou my selfe the honour of seeing you at paris in my way I have derected my petition to Monseignear De Sartine Ministre and Secretaire d Etat—deted the 17th of March. Your aditional favour in giving the inclosed letter a passige derected To His Excellency Patrick Henry Governer of Virgina will be ever acknowledged. Honourable Sir I am with due regard and Esteem your most Obedt. humble Servant—
Benjamin Bannerman

derect at Capt Robert Beadnall Parish of Shadwell No. 25 Dean Street London

 
Addressed: To / The Honourable Docter Franklin / Menester for the United States / of America In Paris
Notation: Benjamin Bannerman City of Roann 31. mars 1779.
